DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0290557 to Roth.
	Regarding claim 1, Roth ‘557 discloses a decking hanger system, comprising: at least one decking panel 10 comprising: a plurality of decking flutes 13/15, wherein each of the plurality of decking flutes comprise an upper flange, a lower flange, and one or more webs 16/17 operatively coupling the upper flange and the lower flange (fig 2); and one or more keys 18/19 formed in the one or more webs of one or more decking flutes of the plurality of decking flutes within the at least one decking panel (fig 2 - para 0009); wherein the one or more keys 18/19 are pre-formed into the one or more webs (para 0009); and wherein the one or more keys 18/19 have a rounded key surface (para 0009 - keys “may include indentations, vent holes, undulations, corrugations …” - some of which are round by definition); a hanger 20 comprising: a first end; a second end; and an adjustment for moving the first end with respect to the second end 21/24 (para 0040); wherein the first end or the second end comprise one or more connectors 21/24 (tips of 21 and 24 that attach to the decking - para 0040).
	Roth ‘557 teaches a key surface 18/19 with various surface configurations including undulations and indentions which are round surfaces (para 0009).  Roth teaches contacting the first end 21 of the hanger 20 with the first rib 18 of the metal decking 10, contacting the second end 24 of the hanger 20 with the second rib 19 of the metal decking 10, and adjusting the hanger 20 such that the body between the first end and the second end 21/24 is held in place between the first rib and the second rib 18/19.  The examiner submits that matching surface configurations between the hanger ends and the decking ribs would be an obvious modification.  As mentioned, Roth ‘557 teaches ribs having round surfaces.  So, to modify or change the shape of the hanger ends to match the undulations or indentions key surfaces would enhance attachment of the horizontal hanger with the decking.
	It would have been obvious to one having ordinary skill in the art before the time of invention to use a hanger with round ends to match the round (undulations/indentions) key surfaces of the decking to secure the hanger to the decking, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. So that, the now rounded connector surface of the one or more connectors of the first end or the second end mates with the rounded key surface (undulations or indentions) of the one or more keys.
	Regarding claim 9, Roth '659, as modified, discloses wherein the one or more keys 18/19 resist lateral movement and longitudinal movement in all directions of the first end 24 of the hanger 20 (Figs. 2 and 6).
	Regarding claim 11, Roth '659, as modified, discloses wherein the one or more keys 18/19 are formed in at least a first web and at least a second web opposite the first web of the one or more flutes (Fig. IB -prior art - as well known in the art).
	Regarding claim 12, Roth '659, as modified, discloses wherein the one or more connectors 34 of the first end 24 are operatively coupled to one or more first keys 18 of the first web, and wherein the one or more connectors 48 of the second end 24 are operatively coupled to one or more second keys 19 of the second web.
	Regarding claim 13, Roth '659, as modified, discloses wherein the rounded connector surface of the one or more connectors of the first end or the second end 21/24 (as modified) comprises a rounded conical connector surface (as modified).
	Regarding claim 14, Roth '659, as modified, discloses wherein the rounded connector surface of the one or more connectors of the first end or the second end 21/24 comprises a rounded line connector surface (as modified).
	Regarding claim 15, Roth '659, as modified, discloses wherein the adjustment 42/22/26 for moving the first end 24 with respect to the second end 21 comprises a fastener 42 that rotates to move the first end24 with respect to the second end 21, a slide that allows the first end to move with respect to the second end, a flexing in the hanger to move the first end with respect to the second end, or a lever.
	Regarding claim 16, Roth '659, as modified, discloses wherein the hanger 20 further comprises: one or more orientation projections 104ab operatively coupled to the hanger 20 adjacent the first end or the second end.
	Regarding claim 17, Roth '659, as modified, discloses wherein the one or more orientation projections 104ab allow operative coupling of the one or more connectors of the first end or the second end to the one or more keys in one or more orientations, while preventing operative coupling of the one or more connectors of the first end or the second end to the one or more keys in one or more other orientations (col. 6, lines 34-64).
	Regarding claim 18, Roth '659 discloses a hanger 20 for a decking system, the hanger comprising: a first end 21; a second end 24; and an adjustment for moving the first end with respect to the second end 21/24 (para 0040); wherein the first end or the second end 21/24 comprise one or more connectors (ends of 21/24 - attached to decking - Fig 2); wherein the one or more connectors of the first end or the second end 21/24 is configured to mate to a rounded key surface of one or more keys 18/19 formed in one or more webs of one or more decking panels (para 0009 - keys “may include indentations, vent holes, undulations, corrugations …” - some of which are round by definition).
	Roth ‘557 teaches a key surface 18/19 with various surface configurations including undulations and indentions which are round surfaces (para 0009).  Roth teaches contacting the first end 21 of the hanger 20 with the first rib 18 of the metal decking 10, contacting the second end 24 of the hanger 20 with the second rib 19 of the metal decking 10, and adjusting the hanger 20 such that the body between the first end and the second end 21/24 is held in place between the first rib and the second rib 18/19.  	The examiner submits that matching surface configurations between the hanger ends and the decking ribs would be an obvious modification.  As mentioned, Roth ‘557 teaches ribs having round surfaces.  So, to modify or change the shape of the hanger ends to match the undulations or indentions key surfaces would enhance attachment of the horizontal hanger with the decking.
	It would have been obvious to one having ordinary skill in the art before the time of invention to use a hanger with round ends to match the round (undulations/indentions) key surfaces of the decking to secure the hanger to the decking, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. So that, the now rounded connector surface of the one or more connectors of the first end or the second end mates with the rounded key surface (undulations or indentions) of the one or more keys.
	Regarding claim 19,  Roth '659, as modified, discloses wherein the rounded connector surface of the one or more connectors of the first end or the second end 21/24 comprises a rounded conical connector surface or a rounded line connector surface (as modified).  
	Concerning method claim 20 in view of the structure disclosed by Roth ‘557, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 20, Roth '659 discloses a method of installing a hanger for a decking hanger system, the method comprising: installing a hanger 20 to a flute of a decking panel, wherein the hanger comprises: a first end 21; a second end 24; and an adjustment (para 0040)for moving the first end with respect to the second end; wherein the first end or the second end comprise one or more connectors (portions of 21.24 that contact decking); and wherein the decking panel comprises: a plurality of decking flutes 13/15, wherein each of the plurality of decking flutes comprise an upper flange, a lower flange, and one or more webs 16/17 operatively coupling the upper flange and the lower flange; and one or more keys 18/19 formed in the one or more webs of one or more decking flutes of the plurality of decking flutes within the decking panel; and wherein the one or more keys 18/19 have a rounded key surface (para 0009 - keys “may include indentations, vent holes, undulations, corrugations …” - some of which are round by definition).
	Roth ‘557 teaches a key surface 18/19 with various surface configurations including undulations and indentions which are round surfaces (para 0009).  Roth teaches contacting the first end 21 of the hanger 20 with the first rib 18 of the metal decking 10, contacting the second end 24 of the hanger 20 with the second rib 19 of the metal decking 10, and adjusting the hanger 20 such that the body between the first end and the second end 21/24 is held in place between the first rib and the second rib 18/19.  	The examiner submits that matching surface configurations between the hanger ends and the decking ribs would be an obvious modification.  As mentioned, Roth ‘557 teaches ribs having round surfaces.  So, to modify or change the shape of the hanger ends to match the undulations or indentions key surfaces would enhance attachment of the horizontal hanger with the decking.
	It would have been obvious to one having ordinary skill in the art before the time of invention to use a hanger with round ends to match the round (undulations/indentions) key surfaces of the decking to secure the hanger to the decking, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. So that, the now rounded connector surface of the one or more connectors of the first end or the second end mates with the rounded key surface (undulations or indentions) of the one or more keys.

	Claims 2-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,850,659 to Roth in view of US 4,962,622 to Albrecht et al.
	Regarding claim 2, Roth '659 teaches one or more keys 18/19 in decking with a number of possible configurations for attaching a hanger 20. Albrecht '622 teaches decking units wherein the one or more keys comprise a plurality of discontinuous keys formed in the one or more webs (spaced, i.e. discontinuous keys, embossments 98 formed in webs 84. Figs, 3.4.17).
	It would have been obvious to one of ordinary skill in the art before the invention to modify Roth '659 with the teachings of Albrecht '622 in order to replace the continuous key with a row of individual, spaced keys for the purpose of providing a stronger bond between the decking and hanger as well as to provide individual keys in which the hanger ends would engage, thereby limiting lateral movement thereof. It is obvious in the structure of the wedges of Roth '622 (particularly connectors 74,78 of wedge 70, Figs. 7A-C, 8) that they could be insertable into the keys taught by Albrecht '622.
	Regarding claim 3, Roth '659 teaches one or more keys 18/19 in decking with a number of possible configurations for attaching a hanger 20. Albrecht '622 teaches decking units wherein at least a portion of a plurality of discontinuous keys have key lengths that are greater than key heights, and extend longitudinally with one or more flutes (spaced, i.e. discontinuous keys, embossments 98 formed in webs 84, Figs. 3,4,17. Embossments 98 having a length which is the dimension thereof that is greater than the other two dimensions thereof and the embossments extend in a row along a length of webs 84, Figs. 3,4).
	It would have been obvious to one of ordinary skill in the art before the invention to modify Roth '659 with the teachings of Albrecht '622 in order to provide a plurality of keys along the webs of the decking so as to form a multitude of locations for the insertion of the hanger, increasing adjustability. It is obvious in the structure of the wedges of Roth '659 (particularly connectors 74,78 of wedge 70, Figs. 7A-C, 8) that they could be insertable into the keys taught by Albrecht '622.
	Regarding claims 4 and 7, Roth '659 teaches one or more keys 18/19 in decking with a number of possible configurations for attaching a hanger 20. Albrecht '622 teaches decking units wherein at least a portion of a plurality of discontinuous keys are located in series in a row (spaced, i.e. discontinuous keys, embossments 98 formed in webs 84 are in a row, Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the invention to modify Roth '659 with the teachings of Albrecht '622 in order to provide a plurality of keys along the webs of the decking so as to form them in a row since such is more easily manufactured than random embossments. It is obvious in the structure of the wedges of Roth '659 (particularly connectors 74,78 of wedge 70, Figs. 7A-C, 8) that they could be insertable into the keys taught by Albrecht '622.
	Regarding claims 5 and 8, Roth '659 teaches one or more keys 18/19 in decking with a number of possible configurations for attaching a hanger 20. Albrecht '622 teaches decking units wherein at least a portion of a plurality of discontinuous keys that are located in two or more rows (spaced, i.e. discontinuous keys, embossments 98 formed in webs 84 are in two rows, one row on each of opposing webs 84, Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the invention to modify Roth '659 with the teachings of Albrecht '622 in order to form them in rows of respective webs since such is more easily manufactured than random embossments as well as rendering the deck members symmetrical, making support consistent across the structure.
	Regarding claim 6, Roth '659 teaches one or more keys 18/19 in decking with a number of possible configurations for attaching a hanger 20. Albrecht '622 teaches decking units wherein at least a portion of a plurality of discontinuous keys have key heights that are greater than key lengths, and extend longitudinally with the one or more flutes (spaced, i.e. discontinuous keys, embossments 98 formed in webs 84, Figs. 3,4,17. Embossments 98 having a height which is the dimension thereof that is greater than the other two dimensions thereof and the embossments extend in a row along a length of webs 84, Figs. 3,4).
	It would have been obvious to one of ordinary skill in the art before the invention to modify Roth '659 with the teachings of Albrecht '622 in order to form a multitude of locations for the insertion of the hanger, increasing adjustability. It is obvious in the structure of the wedges of Roth '659 (particularly connectors 74,78 of wedge 70, Figs. 7A-C, 8) that they would be insertable into the keys taught by Albrecht '622.
	Regarding claim 10, Roth '659 teaches a hanger have two or more connectors 104ab for engaging decking. Albrecht '622 teaches decking units wherein each of two or more connectors are configured for operatively coupling with separate keys of two or more keys (spaced, i.e. separate keys, embossments 98 formed in webs 84 are in rows, Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the invention to modify Roth '659 with the teachings of Albrecht '622 in order to form them in a row since such is more easily manufactured than random embossments. 
	Regarding size and spacing of the connectors, it would have been obvious to one of ordinary skill in the art before the invention was made to make the size and spacing of the connectors so as to coincide with the size and spacing of the keys taught by Albrecht '622, since a mere change in the size of a component involves only routine skill in the art. The motivation is to provide more embossments to further enhance the bond between the decking and concrete poured therein.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any one of the listed prior art supports could be used in subsequent office actions.  The list of supports is as follows: US-9850659-B2 OR US-10718112-B1 OR US-3769774-A OR US-7603814-B1 OR US-4697399-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632